Citation Nr: 1518298	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  04-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as secondary to service-connected residuals of a right spontaneous pneumothorax. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an increased rating in excess of 20 percent disabling for pleurisy of the right lung associated with service-connected residuals of a right spontaneous pneumothorax. 

4.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1980 to May 1983, and from May 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2005 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and a July 2012 rating decision of the Appeals Management Center (AMC).  The August 2005 rating decision denied, in pertinent part, service connection for pleurisy and entitlement to a TDIU.  The June 2009 rating decision denied, in pertinent part, service connection for asthma and bilateral hearing loss.  In July 2012, the Board granted service connection for pleurisy of the right lung.  The July 2012 rating decision of the AMC effectuated the Board's grant of service connection for pleurisy, and assigned an initial disability rating of 20 percent.  The Veteran has expressed disagreement with the initial disability rating assigned.  

The Board notes that the current appeal involves a claim of service connection for asthma.  As discussed in more detail below, the Veteran has a complex medical history relating to an in-service right spontaneous pneumothorax, for which service connection is in effect.  The Board acknowledges that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  However, in this case, service connection has been denied for chronic obstructive pulmonary disease, asbestosis, and a paired organ lung condition, and these claims are not in appellate status.  Therefore, the Veteran's current claim of service connection for asthma has been adjudicated as a separate and distinct claim.  

In September 2009, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In April 2012, the Veteran was informed that the Veterans Law Judge who had conducted the September 2009 Board hearing had retired, and he therefore, had a right to request an additional hearing before a different Veterans Law Judge.  In May 2012, the Veteran responded indicating that he did not want an additional Board hearing.  In contrast, in both the July 2011 and March 2013 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing.  However, in September 2014, the Veteran submitted correspondence in which he indicated he wished to withdraw his request for a hearing and requested his case be forwarded for appellate consideration.  As the Veteran did not subsequently a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In July 2012, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and entitlement to an increased rating for pleurisy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of asthma.  

2.  The Veteran is service-connected for residuals of a right spontaneous pneumothorax.  

3.  The weight of the evidence of record does not establish that the Veteran's asthma is proximately due to, or aggravated by, service-connected residuals of a right spontaneous pneumothorax. 

4.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, residuals of a right spontaneous pneumothorax, rated as 30 percent disabling, pleurisy of the right lung, rated at 20 percent disabling, a right middle lung nodule, rated as noncompensable, and right rib surgical scars, rated as noncompensable.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent.  

5.  The competent and credible evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for asthma as secondary to service-connected residuals of a right spontaneous pneumothorax are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision, further explanation of how VA has fulfilled the duties to notify and assist with respect to this claim is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the claim of service connection for asthma, the RO provided notice to the Veteran in March 2009, prior to the initial adjudication of the claim in June 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for asthma, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, a VA examination report from April 2010, addenda VA medical opinions from July 2010 and December 2011, and the Veteran's statements.  

As indicated above, the Veteran was afforded a VA medical examination in April 2010 in connection with his claim of service connection for asthma.  38 C.F.R. § 3.159(c)(4) (2014).  In addition, addenda medical opinions were obtained in July 2010 and December 2011.  When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the April 2010 VA examination and addenda opinions are adequate with regard to the claim of service connection for asthma.  The opinions expressed within the April 2010 VA examination report and July 2010 and December 2011 addenda medical opinions, in total, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, asthma is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for asthma.  Specifically, the Veteran contends that he developed asthma as the result of a right spontaneous pneumothorax that occurred during active service.  In several statements in support of the appeal, the Veteran reported experiencing asthmatic-type episodes shortly after separation from service following the right spontaneous pneumothorax that occurred during active service.  Additionally, the Veteran contends that the residual disability resulting from the right pneumothorax has left him predisposed to development additional pulmonary disorders, such as asthma.  

The Veteran does not contend that his asthma is directly related to service.  Likewise, the evidence of record does not suggest that asthma is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for asthma.  A May 2004 VA pulmonary consultation report reflects the earliest indication of possible asthma contained in the record; however, no confirmed diagnosis of asthma was provided and no treatment for asthma was recommended.  A diagnosis of asthma was provided in a November 2006 VA treatment record along with other respiratory diagnoses.  VA respiratory examination reports in June 2003, March 2005, August 2008, and December 2009 do not provide a diagnosis of asthma, and the June 2003 and August 2008 examination reports specifically indicate the Veteran denied a history of asthma.  Moreover, the Veteran reported during the April 2010 VA examination that he neither experienced nor sought treatment for any asthmatic-type episodes in service.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.  

As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

The Board first finds that the evidence is in relative equipoise as to whether the Veteran has a current asthma disability.  In this regard, the Veteran contends that he experiences asthmatic-type attacks on a daily basis.  See August 2008 Statement; December 2009 Statement.  As indicated above, the May 2004 VA pulmonary consultation report indicates that the Veteran's symptoms indicated probable asthma, but provides no specific diagnosis.  VA treatment records from November 2006 and October 2009 indicate a diagnosis of asthma.  However, the August 2008 and December 2009 VA examiners did not provide a diagnosis of asthma; specifically, the December 2009 VA examiner did not provide a diagnosis of asthma, despite the Veteran's reports of experiencing asthma-like attacks.  Likewise, the April 2010 VA examiner did not provide a conclusive diagnosis of asthma.  Instead, the April 2010 VA examiner indicated that the Veteran's symptoms could alternatively be attributed to another reactive airway disease.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has a current diagnosis of asthma.  

The Board next finds that the Veteran is service-connected for residuals of a right spontaneous pneumothorax.  In a July 1989 rating decision, the RO granted service connection for residuals of a right spontaneous pneumothorax, effective January 19, 1989.  

After a review of all the evidence of record, lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's asthma is not caused or aggravated by service-connected residuals of a right pneumothorax.  As mentioned above, the Veteran contends that his residual lung disability resulting from the in-service spontaneous pneumothorax makes him more susceptible to developing other respiratory conditions, including chronic obstructive pulmonary disorder, emphysema, and asthma.  See June 2008 Statement; January 2010 Statement.  

The Veteran was afforded a VA examination in April 2010 in connection with the claim of service connection for asthma.  The VA examiner noted that the Veteran reported that he experienced breathing spells that were "asthma-like, with wheezing and shortness of breath" that began immediately following service.  The Veteran also reported dyspnea on exertion, particularly with climbing a flight of stairs, walking uphill, and walking on flat ground faster than a moderate pace.  Additionally, the Veteran reported that the shortness of breath impairs his ability to work.  

Following examination, the VA examiner provided a diagnosis of pleurisy, which he defined as pain in the chest wall secondary to inflammation of the lung lining.  The VA examiner indicated that while the Veteran reported asthma-like symptoms occurring with the onset of the pneumothorax in 1986, the VA examiner did not find any medical evidence of the asthma-like symptoms until a January 2010 VA pulmonology consultation record.  The VA examiner explained that prior to January 2010, the Veteran had "ongoing chest pain and mild shortness of breath related to [the pneumothorax], but no asthma-like symptoms had been reported."  The record does not contain a January 2010 VA pulmonary consultation record.  Instead, the record contains a January 2009 VA pulmonary consultation record that reflects the Veteran's complaints of wheeziness and shortness of breath, and his reports of using an inhaler six to seven times daily; however, a diagnosis of asthma was not provided by the VA pulmonology, only a diagnosis of chronic obstructive pulmonary disorder.  

Regarding the reported asthma-like symptoms, the VA examiner indicated that the Veteran demonstrated reactive airway disease, but was unclear if it was specifically asthmatic in nature.  Reactive airway disease is defined as "any of several conditions characterized by wheezing and allergic reactions; the most common ones are asthma, bronchiolitis, and chronic obstructive lung disease."  Dorland's Illustrated Medical Dictionary p. 542 (32nd ed. 2012).  The VA examiner opined that "[t]here is no rationale that the veteran would develop reactive airway disease or asthma following a pneumothorax."  The VA examiner noted that the Veteran demonstrated dyspnea on exertion, but this symptom was more likely (greater than 50 percent) due to the Veteran's chronic obstructive pulmonary disease, emphysema, and/or asthma, and less likely from the pneumothorax or residual chest pain ("the contribution from any chest pain would likely be minimal, less than 50 percent.").  In conclusion, the VA examiner indicated that it is not at least as likely as not that any asthma or reactive airway disease is secondary to the Veteran's pneumothorax, specifically noting that there is no indication that asthma or reactive airway disease is secondary to, or aggravated by, the in-service pneumothorax or residual chest pain.  

The VA examiner further explained that the Veteran has been diagnosed with emphysema and chronic obstructive pulmonary disease.  The VA examiner listed the Veteran's long history of smoking as the likely contributor and aggravator to the Veteran's asthma or reactive airway disease, and the likely contributor to the Veteran's respiratory limitations and complaints of dyspnea on exertion.  The VA examiner further explained that there is no evidence that the Veteran's emphysema is secondary to, or aggravated by, the pneumothorax or residual chest pain.  

The Board notes that the April 2010 VA examiner did not review the Veteran's claims file prior to the examination or the preparation of the examination report.  The VA examiner did review the Veteran's electronic medical records and took a thorough history from the Veteran, who indicated that he did not seek treatment for asthma-type attacks during service.  Additionally, the Veteran contends that he developed asthma secondary to the spontaneous pneumothorax he experienced in service, which he described in detail to the VA examiner.  Nevertheless, addenda medical opinions were obtained once the Veteran's claims file was available for review by the VA examiner.  

In July 2010, the April 2010 VA examiner provided an addendum medical opinion.  The VA examiner indicated that the claims file was reviewed along with the electronic medical records.  The VA examiner provided a favorable nexus opinion as to the Veteran's pleurisy, but indicated that "[t]here is no change in [nexus] determination for asthma versus reactive airway disease, emphysema noted in the original report."  

In December 2011, the April 2010 VA examiner provided a second addendum medical opinion.  The VA examiner indicated that the claims file was reviewed along with the electronic medical records.  The VA examiner opined that the Veteran was diagnosed with asthma/reactive airway disease and emphysema, which were "most likely unrelated" to the pneumothorax and residual pleurisy.  

The Board acknowledges the Veteran's statements indicating a relationship between asthma and his residuals of a right pneumothorax.  The Board finds the Veteran competent to report symptoms of shortness of breath and wheeziness.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of asthma, and its relationship to residuals of a pneumothorax, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana, 24 Vet. App. 428, 438.  Furthermore, the Veteran has not been shown competent to differentiate multiple respiratory diseases, including asthma, chronic obstructive pulmonary disease, and emphysema that may present with similar symptoms.  As such, the Board affords the Veteran's lay statements regarding etiology of asthma little probative weight.  Moreover, the April 2010 VA examiner specifically addressed the Veteran's contentions regarding etiology indicating that "[t]here is no rationale that the veteran would develop reactive airway disease or asthma following a pneumothorax."  

Based on the above, the Board finds that the weight of the competent, probative and credible evidence demonstrates that asthma was not caused or aggravated by the Veteran's service-connected residuals of a right pneumothorax.  The April 2010 VA examination report and addenda opinions are competent and probative medical evidence and are supported by adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file, and fully articulated the opinions; therefore, the Board finds that the weight of the competent and probative evidence of record is against a finding of a causal relationship between service-connected residuals of a pneumothorax and the Veteran's asthma.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for asthma as secondary to service-connected residuals of a right pneumothorax, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).


Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  The evidence of record indicates that the Veteran completed eleven years of schooling, but did not complete high school.  The Veteran successfully completed a General Educational Development (GED) program in 1978.  According to the Veteran's Vocational Rehabilitation folder, the Veteran worked in aviation inspections, operations, and maintenance while serving in the United States Navy.  The Veteran's post-service employment history includes predominantly labor intensive jobs, including warehouse machinist/laborer, maintenance, ranch hand, tow boat worker, and dishwasher; although, the Veteran has had a few sedentary jobs.  The record indicates that the Veteran has been unemployed since 1993.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran is service-connected for PTSD, rated as 70 percent disabling, residuals of a right spontaneous pneumothorax, rated as 30 percent disabling, pleurisy of the right lung, rated at 20 percent disabling, a right middle lung nodule, rated as noncompensable, and right rib surgical scars, rated as noncompensable.  Therefore, the Veteran has on service-connected disability rated at 60 percent disabling or higher.  38 C.F.R. § 4.16(a).  In addition, the Veteran's combined disability evaluation is 80 percent, with at least one disabling rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  In this regard, the Veteran has attributed his unemployability to varying combinations of physical and mental disabilities.  At times, the Veteran has contended that his respiratory condition (including residuals of pneumothorax and pleurisy) alone renders him unemployable.  The Veteran has also contended that his respiratory and mental health conditions render him unemployable.  The Veteran has also contended that his respiratory, mental health, and hearing loss conditions render him unemployable.  Finally, the Veteran has also contended that all of his physical and mental conditions render him unemployable.  Regardless of the Veteran's inconsistent statements, the Veteran has consistently attributed his employability, at least in part, to his respiratory condition.  

The Veteran underwent three VA vocational counseling sessions from January through March 1998, at which time the Veteran was only service connected for residuals of a right spontaneous pneumothorax.  A January 1998 VA vocational counseling record indicates that the Veteran has definite impairments due to his service-connected condition, including limitations in lifting, carrying, pushing, and other strenuous physical activities.  The vocational counselor indicated that the Veteran demonstrated educational impairments as well.  The vocational counselor further indicated that the Veteran has "not overcome the limitations of his vocational impairment, which is in large part caused by his [service-connected] disability.  The vocational counselor concluded that the Veteran "has a serious employment handicap, as I believe it will take special services to have him gain a point of being ready for suitable employment.  Indeed I question his medical feasibility."  

The Veteran underwent additional VA vocational counseling in September 2009.  On two separate applications for vocational counseling, the Veteran listed both his respiratory condition and PTSD as disabilities affecting employment; however, on the July 2009 application, the Veteran also indicated hearing loss negatively affected employment.  At the time of the vocational assessment, service-connection was in effect only for his respiratory condition; however, PTSD has subsequently been service-connected.  Following examination, the vocational rehabilitation counselor indicated that the Veteran was infeasible for rehabilitative services and employment in light of work settings and public higher learning settings.  However, the vocational rehabilitation counselor did not differentiate between service-connected and non-service-connected disabilities. 

In addition to the above, the Veteran has undergone several VA examinations that have assessed his limitation in employment as the result of service-connected disabilities.  

An April 1998 VA respiratory examination report indicates the Veteran was currently unemployed.  The VA examiner indicated that the Veteran reported having "100s of jobs" since leaving service, primarily as a dishwasher or laborer.  The VA examiner indicated that the Veteran "apparently has been unable to hold a job for any length of time because of the chest pain and shortness of breath." 

A March 2005 VA respiratory examination report indicates the Veteran has "not worked for quite a while, he states because of mental condition, personality disorder, and his lung condition."  

An August 2008 VA respiratory examination report indicates the Veteran has been unemployed for "several years."  The VA examiner opined that the Veteran is unlikely to be able to perform any employment that requires any type of moderate physical activity due to his lung disability; however, the VA examiner opined that the lung condition is unlikely to prevent the Veteran from performing sedentary employment.  

The December 2011 addendum medical opinion to the April 2010 VA respiratory examination indicates that the Veteran's residuals of a spontaneous pneumothorax do not functionally impair the Veteran's ability to work.  However, the VA examiner opined that the Veteran's pleurisy mildly limited strenuous activity and work, but did not limit moderate, light, or sedentary activity or work.  

An August 2013 VA muscular examination report indicated that the Veteran's pleurisy (rated as a muscular injury) impacts his ability to work.  Specifically, the VA examiner opined that "heavy labor tasks that caused increased respiratory effort would be problematic and painful, but sedentary tasks should be well tolerated."  

An October 2013 VA psychiatric examination report indicates that the Veteran worked as a general laborer under 1993 when he could no longer physically perform the work.  As relating to the Veteran's ability to function in a work environment, the VA examiner indicated that the Veteran demonstrated difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.   

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The evidence of record consistently indicates that the Veteran's service-connected respiratory condition, including pleurisy, negatively affects his ability to perform jobs involving strenuous labor.  While several VA examiners have opined that the Veteran is capable of sedentary employment, VA vocational rehabilitation counselors have indicated that the Veteran's educational and vocational history are a significant impediment to employment.  Additionally, evidence of record also indicates the Veteran's service-connected mental health condition also negatively affects his ability to function in a work environment.  Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Service connection for asthma as secondary to service-connected residuals of a right spontaneous pneumothorax is denied.  

Entitlement to a TDIU is granted.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hearing loss and entitlement to an increased rating for pleurisy of the right lung.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to in-service exposure to acoustic trauma due to his duties and responsibilities as a plane captain while serving aboard aircraft carriers in the United States Navy.  See July 2008 Statement; November 2009 Statement; December 2009 Statement.  Additionally, the Veteran reports exposure to aircraft noise as he worked in close proximity to flight deck operations.  See June 2008 Statement; August 2008 Statement.  

The Veteran has two periods of active service: from May 1980 to May 1983, and from May 1984 to November 1987.  The Veteran's service treatment records contain audiological examinations only upon service entrance in May 1980, and transfer to the United States Naval Reserve in May 1983; there are no audiological examinations for the Veteran's second period of active service.  

Upon service entrance audiological examination in May 1980, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
45
30
LEFT
5
15
30
25
20

Under "Summary of Defects and Diagnoses" on the May 1980 service entrance examination, the examiner noted "hearing deficit."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id. 

On the May 1983 service audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
50
LEFT
30
15
40
30
25

The Veteran's service entrance examination noted a preexisting hearing deficiency.  A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  When a preexisting injury or disease is noted on the entrance examination, it will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2014).  

During the development of the claim for service connection for bilateral hearing loss, the Veteran was afforded a VA audiological examination in April 2009.  The VA examiner indicated that the Veteran demonstrated mild hearing loss bilaterally upon service entrance, and demonstrated mild-to-moderate hearing loss in the right ear and mild hearing loss in the left ear upon repeat examination.  The VA examiner opined that the Veteran's hearing was not caused, aggravated, or made worse by his military service.  However, the VA examiner did not provide any rationale in support of his conclusion.  Specifically, the VA examiner did not explain why the upward shifts of the pure tone thresholds noted in both ears upon examination in May 1983 did not indicate aggravation beyond the natural progression of the Veteran's hearing deficit.  Therefore, the Board finds this opinion to be inadequate in assessing the nature, and subsequent progress, of the Veteran's preexisting bilateral hearing deficiency.  

Given the deficiency in the April 2009 VA examination and etiological opinion contained therein, the Board finds that another addendum (supplemental) opinion should be obtained to properly address the Veteran's claim of service connection for bilateral hearing loss.  See generally Barr, 21Vet. App. at 312. 

Increased Rating for Pleurisy of the Right Lung

The Veteran contends that his service-connected pleurisy associated with residuals of a right spontaneous pneumothorax is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  

Under the General Rating Formula for Restrictive Lung Diseases, Note (1), a 100-percent disability rating shall be assigned for pleurisy with empyema, with or without pneumocutaneous fistula, until resolved.  38 C.F.R. § 4.97.  The General Rating Formula for Restrictive Lung Diseases applies to all restrictive lung diseases (Diagnostic Codes 6840 through 6845), including pneumothorax, which is rated under Diagnostic Code 6843.  While the evidence of record contains documented evidence of pleurisy, there is no documented assessment as to whether or not the Veteran's pleurisy is accompanied by empyema.  Empyema is defined as "a pleural effusion containing pus."  Dorland's Illustrated Medical Dictionary p. 610 (32nd ed. 2012).  Therefore, the Board finds the medical evidence of record in sufficient to decide the Veteran's claim for an increased rating for pleurisy of the right lung, and a VA examination should be afforded to the Veteran to accurately assess the severity of his service-connected pleurisy, specifically to address whether or not the Veteran has or had empyema at any point during the appeal period.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records of the Veteran and associate them with the record. 

2. Contact the examiner who conducted the April 2009 VA audiological examination or a suitable replacement and ask the VA examiner to prepare an addendum opinion and offer the following medical opinions:

a. Did the Veteran's preexisting bilateral hearing deficiency, as noted on entry into service, undergo an increase in the underlying pathology during active service, i.e., was it aggravated during service?

b. If preexisting bilateral hearing loss did not undergo an increase during active service (i.e., was not aggravated), the VA examiner must opine if the evidence against aggravation is clear and unmistakable.  

c. If there was an increase in severity of preexisting bilateral hearing loss during active service, the VA examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease. 

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability. 

The entire claims folder must be made available to the VA examiner for review in connection with the addendum opinion.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination by an appropriate health care professional. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced. 

3. Schedule the Veteran for an appropriate VA examination to assess the presence, or lack thereof, of pleurisy with empyema.  Given the Veteran's complex respiratory history, a VA physician with experience in pulmonology is specifically requested.  

The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran currently have pleurisy with empyema?

b. If current pleurisy with empyema is found, the VA examiner should identify, to the extent possible, when pleurisy with empyema began.

c. If no current pleurisy with empyema is found, the VA examiner should indicate if the Veteran had pleurisy with empyema at any point during the appeal period?

d. If pleurisy with empyema is found at any point during the appeal period, but not currently, the VA examiner identify, to the extent possible, the date range when pleurisy with empyema was present.  

4. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


